 352 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  Hospital of Barstow, Inc. d/b/a 
Barstow C
ommunity 
Hospital 
and
 California N
urs
es A
ssoci
a-tion/National N
urses
 Organiz
ing C
ommittee 
(CNA/NNOC), AFL
ŒCIO.  
Cases 31
ŒCAŒ090049 
and 
31ŒCAŒ096140 August 
29, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE
 AND 
MEMBERS 
HIROZAWA
 AND 
JOHNSON
 On September 9, 2013, Administrative Law Judge Jay 
R. Pollack issued the attached decision.  The Respon
d-ent, the General Counsel, and the Union each filed e
x-ceptions, a supporting brief, an answering brief, and a 
reply brief.
1   The National Labor Relations Board has delegated its 
authority in this proceed
ing to a three
-member panel. 
 The Board has considered the decision and the record 
in light of the except
ions and briefs and has decided to 
affirm the judge™s rulings, findings,
2 and conclusions
3 only to the extent consistent with this Decision and O
r-der, to amend his remedy, and to adopt his recommended 
Order as modified and set forth in full below.
4   1 Subsequently, the Respondent filed a letter calling the Board™s a
t-tention to recently issued case authority, and the General Counsel filed 
a letter in response.
  Pursuant to 
Reliant Energy
, 339 NLRB 66 (2003), 
we have accepted both submissions.
 2 The Respondent has excepted to some of the judge™s credibility 
findings.  T
he Board™s established policy is not to overrule an admini
s-trative law judge™s credibility resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 
188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings. 
 In his decision, the judge inadvertently stated that the Respondent 
contends that the ﬁmergerﬂ of the Union with the National Union of 

Health
care Workers (NUHW) created discontinuity of representation 
privileging a refusal to bargain, when in fact the Respondent™s conte
n-
tion was based on the ﬁaffiliationﬂ of the Union with the NUHW.  This 
error does not affect our disposition of this case. 
 3 We adopt the judge™s finding that deferral to arbitration under 
Col-lyer Insulated Wire
, 192 NLRB 837 (1971), is not appropriate here.  
The parties have no collective
-bargaining agreement setting forth an 
agreed
-upon grievance
-arbitration procedure.  See, e.
g., 
Arizona Por
t-land Cement Co.
, 281 NLRB 304, 304 fn. 2 (1986).  In addition, defe
r-ral is generally inappropriate where the parties have not had ﬁa long and 
productive coll
ective
-bargaining relationship.
ﬂ  
United Technologies 
Corp.
, 268 NLRB 557, 558 (198
4).  Here, as the judge properly found, 
the relationship was neither long nor productive.  See 
San Juan Ba
u-
tista Medical Center
, 356 NLRB 
736, 737
 (2011), and cases cited there.
 In adopting the judge™s finding, Member Johnson relies on the Fe
d-
eral Arbitrat
ion Act™s requirement that agreements to arbitrate must be 
in writing.  9 U.S.C. § 2.   
 4 We shall modify the judge™ recommended remedy and Order to r
e-flect our award of negotiation expenses, as explained below.
 We shall also modify the judge™s conclusion
s of law, remedy, and 
Order to reflect the finding of an additional violation, as explained 
We ad
opt the judge™s finding that the Respondent vi
o-lated Section 8(a)(5) and (1) of the Act by refusing to 
submit any proposals or counterproposals until it r
e-ceived the Union™s entire contract proposal.  See, e.g., 

Fallbrook Hospital
, 360 NLRB 
644, 644
 (2014); 
Ardsley 
Bus Corp.
, 357 NLRB 
1009, 1011
 (2011).  We also 
adopt the judge™s finding that the Respondent violated 
Section 8(a)(5) and (1) of the Act by declaring impasse 
and refusing to bargain unless the Union directed unit 
employees
 to stop using t
he union
-provided 
assignment 
despite 
objection (ADO) form to document circumstan
c-es that they believed were unsafe for patients or could 

jeopardize their nursing licenses.
5   The General Counsel excepts to the judge™s failure to 
find that the Respondent un
ilaterally changed its certif
i-cation training policy by (1) requiring that the nurses 
utilize an online training program known as 
below.  We shall further modify the Order to conform to our standard 
remedial language and
 to substitute July 26, 2012, the date of the R
e-spondent's first unfair la
bor practice, for purposes of the contingent 
notice mailing obligation pursuant to 
Excel Container, Inc.
, 325 NLRB 
17 (1997)
.  In addition, we shall substitute a new notice to conform to 
the Order as modified and in accordance with our decisions in
 J. Picini 
Flooring
, 356 NLRB 
11
 (2010)
, and
 Durham School Services
, 360 
NLRB 
694
 (2014). 
 Although the Respondent excepts in blanket fashion ﬁto the entiretyﬂ 
of the judge™s recommended Order, it neither excepts to nor argues the 
propriety of the judge™s reco
mmended affirmative bargaining order for 
the violations found.  We therefore find it unnecessary to furnish a 
specific justification for that remedy.  
SKC Electric, Inc.
, 350 NLRB 
857, 862 fn. 15 (2007) (citing 
Scepter v. NLRB
, 280 F.3d 1053, 1057 
(D.C. Ci
r. 2002) (ﬁa generalized exception to a remedial order is insu
f-ficiently specific to preserve a particular objection for appeal,ﬂ and in 

the absence of particular exceptions the Board may issue an affirmative 
bargaining order without stating a rationale)).
 5 As the judge found, neither party submitted any proposals, nor did 
the parties bargain, about the ADO form.  Accordingly, the Respon
d-
ent™s declaration of impasse over this subject and its concurrent refusal 
to bargain were unlawful, irrespective of whet
her the ADO form const
i-tutes a mandatory or permissive subject of bargaining.  We find it u
n-
necessary to pass on the judge™s finding that the ADO form is a permi
s-sive subject. 
 We reject the Respondent™s belated contention that it had no ba
r-gai
ning obligat
ion because the underlying certification of representative 
issued when the Board lacked a quorum.  The Respondent waived its 

right to challenge the validity of the certification when it entered into 
negotiations with the Union.  
Nursing Center at Vineland
, 318 NLRB 
901, 904 (1995) (citing 
Technicolor Government Services, Inc. v. 
NLRB
, 739 F.2d 323, 326
Œ327 (8th Cir. 1984)).  For the reasons stated 
in 
Ardit Co
., 360 NLRB 
54
 (2013), we find no merit in the Respon
d-
ent™s contention that the Acting General Couns
el lacked the authority to 
prosecute this case.
 As in 
Fallbrook Hospital
, supra, Member Johnson agrees with the 
judge and his colleagues that the Respondent unlawfully refused to 
bargain over the terms of an initial collective
-bargaining agreement.  
Howeve
r, he does not find that the Respondent™s request for a full set of 
proposals fro
m the Union during bargaining
Ša position that in other 
circumstances may serve to speed bargaining to either agreement or a 
good
-faith impasse a
nd thus serve the Act™s goals
Šreflected an unla
w-ful refusal to bargain.
 361 NLRB No. 34
                                                                                                                                  BARSTOW COMMUNITY HO
SPITAL
 353 ﬁHeartCode,ﬂ and (2) failing to pay the nurses in full for 
the time spent to complete the HeartCode training.  We 

find merit i
n the General Counsel™s exception for the 
reasons explained below.    
 Facts
 The Respondent requires its registered nurses to be 
certified in 
basic 
life 
support, 
advanced 
cardiac 
life 
sup-port, and 
pediatric 
life 
support, and to renew those cert
i-fications e
very 2 years by completing requisite training 
classes.  For several years, the Respondent offered i
n-structor
 led certification training at its facility and paid 
employees in full for the time spent in those training se
s-
sions.  For example, in April 2012, R
N Mary Moon r
e-newed her certification in 
pediatric 
life 
support through 
onsite instructor
 led training and the Respondent co
m-pensated her for the 7 hours she spent taking the training.  

The Respondent did not set a maximum number of trai
n-ing hours for whic
h employees could be paid.  Altern
a-tively, the Respondent allowed employees to take the 

training classes at any American Heart Association
 ap-proved facility, but it did not pay them for the time spent 
in those offsite sessions. 
 In early 2012,
6 the Union c
ommenced an organizing 
campaign at the Respondent™s facility and, on May 10, 
won an election to represent the Respondent™s registered 
nurses.  Afterwards, the Respondent began offering cert
i-fication training through HeartCode, a self
-directed 
online progra
m, and capped the number of paid hours for 
completing the HeartCode training at 2 hours for 
basic 
life 
support, and 6 hours each for 
advanced 
cardiac 
life 
support and for 
pediatric 
life 
support.  Throughout June 
and July, the Respondent continued to offer 
onsite, i
n-structor
 led training sessions.  On June 29, the Regional 
Director certified the Union as the exclusive bargaining 
representative of the Respondent™s registered nurses.  
Soon thereafter, the Union and the Respondent began 
collective
-bargaining ne
gotiations. 
  On August 2, the Respondent™s 
board of 
trustees 
signed and implemented the HeartCode policy, which 
stated that ﬁeffective August 2, 2012, HeartCode replaces 
instructor
-led classes.ﬂ  The Respondent announced the 
new HeartCode policy to employ
ees during meetings and 
by posting
 flyers on its bulletin boards.  
   Later that month
, the Union learned from unit emplo
y-ees that the Respondent had implemented the HeartCode 
policy.  The Union requested information from the R
e-spondent regarding the polic
y.  In response to the nurses™ 
expressed concern that the new policy would no longer 

allow them to take offsite, instructor
 led training, the 
Union submitted a bargaining proposal to allow the nur
s-6 All dates are in 2012 unless stated otherwise. 
 es to obtain their certifications through offsite, instruct
or led training at any American Heart Association
 approved 
facility, as before.  The Respondent did not respond to 
either the request for information or the bargaining pr
o-posal.  
 Among the nurses who completed HeartCode training 
since August 2, four excee
ded the maximum number of 
paid hours.  Consistent with the HeartCode policy, the 
Respondent did not pay those nurses for the additional 
hours.
7  At the hearing, the General Counsel argued that the 
Respondent violated Section 8(a)(5) and (1) of the Act 

by i
mplementing the changes to its certification training 
policy.  The judge observed that the Union learned about 
the policy change in the last week of August, but stated, 
without elaboration, that the Respondent had ﬁmade th
e-se changes in April, prior to the
 Union™s election as ba
r-gaining representative.ﬂ  
 Discussion
 Employee training and remuneration for time spent in 
required training relate to employees™ wages, hours, and 

other terms and conditions of employment, and therefore 
constitute mandatory subject
s of collective bargaining.  
See 
Southern California Gas Co.
, 346 NLRB 449, 449 
(2006).  
A unilateral change with regard to a mandatory 
subject of bargaining violates Section 8(a)(5) and (1) of 
the Act if the change is ﬁmaterial, substantial, and signi
f-ica
nt.ﬂ
  Flambeau Airmold Corp.
, 334 NLRB 165, 165 
(2001), modified on other grounds 337 NLRB 1025 
(2002); see generally 
NLRB v. Katz
, 369 U.S. 736 
(1962).  The Respondent does not dispute that it impl
e-mented the HeartCode policy unilaterally.  Rather, it a
r-gues that (1) it introduced the HeartCode program to 
employees before the election and therefore before the 
Respondent had an obligation to bargain, and (2) the r
e-placement of onsite, instructor
 led training with 
HeartCode training was not a material, subst
antial, or 
significant change.  We reject both arguments.
 To begin, we find that the Respondent implemented 
the HeartCode policy on August 2.  The Respondent a
s-
serts that it held an information session for managers 
about HeartCode in April, before the May 
10 election.  
But the evidence suggests that this meeting was held to 
give managers a preview of the HeartCode program that 
the Respondent was then considering.  In light of the 
testimony of Chief Quality Officer and Facility Compl
i-ance Officer Diana Sheri
ff that no hospital policy b
e-came effective until approved by the 
board of 
trustees, 
7 On May 31, 2013, 2 weeks before the scheduled unfair labor pra
c-tice hearing, the Respondent paid the four nurses for this previously 
unpaid time. 
                                                                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 354 we find that the policy was not actually adopted or i
m-plemented as a replacement for onsite, instructor
 led 
training until August 2.  We reject the Respondent™s co
n-tention
 that it replaced onsite, instructor
 led training with 
HeartCode in April.  First, the Respondent failed to offer 
any evidence that HeartCode training even became avai
l-able to employees in April.  As the Respondent™s own 
witnesses acknowledged, it was not 
until June 8 when the 
first employee began HeartCode training.
8  In any event, 
the Respondent continued to offer the alternative of o
n-site, instructor
 led training well after the May 10 ele
c-tion.     
 We further find no merit in the Respondent™s claim 
that
 the change was not material, substantial, or signif
i-cant.  The Respondent replaced onsite, instructor
 led 
training with the HeartCode online training 
and limited 
the number of paid hours for taking that training.  Four 
employees who completed HeartCode training after A
u-gust 2 were not paid for training time that exceeded the 

maximum number of hours designated in the HeartCode 
policy.
9  This was a departure
 from the Respondent™s 
practice of paying its employees in full for the time spent 
taking the onsite, instructor
 led certification training.
10  Board law is clear that changes affecting employees™ 
compensation and benefits are material, substantial, and 
significant.  See, e.g., 
Rangaire Co.
, 309 NLRB 1043, 
1043 (1992) (an extra 15 minutes of paid lunchbreak 

once per year); 
Beverly Enterprises
, 310 NLRB 222, 239 
(1993)
 (free coffee), enfd. in pertinent part 17 F.3d 580 
(2d Cir. 1994).  The fact that only fou
r employees were 
shown to have failed to complete the HeartCode training 

within the allocated time, and therefore did not timely 
8 To support its
 argument that it introduced the HeartCode program 
to employees before the election, the Respondent also contends that it 
created a HeartCode fact sheet and distributed it to employees in April.  
This contention is contradicted by the testimony of the Resp
ondent™s 
director of 
staff 
education, Terry Jackson, that she created the fact sheet 
ﬁafter Aprilﬂ; it is also contradicted by the fact sheet itself, which states 

that HeartCode ﬁwas initiated in May.ﬂ  The use of the past tense su
g-
gests the likelihood of 
an even later initiation date.
 9 We reject the Respondent™s contention that its failure to pay the 
four unit employees was an inadvertent error.  The Respondent presen
t-ed no evidence to support that claim.  Moreover, the claim is contr
a-dicted by the clear 
language of the HeartCode policy revision (GC Ex
h. 23) expressly reaffirming reimbursement maximums, and by the speci
f-ic testimony of Director Jackson that employees were not to be paid for 
training time spent in excess of maximums set by the HeartCode pol
icy 
 10 We find that the General Counsel failed to establish that the R
e-spondent changed its practice of allowing unit employees to obtain 

certifications through offsite instructor
 led training.  Although the R
e-spondent™s August 2 HeartCode policy states that ﬁHeartCode replaces 
instructor
-led classes,ﬂ it does not specifically state that HeartCode 
replaces 
offsite
 instructor
 led classes.  The General Counsel presented 
no evidence that the Respondent directed uni
t employees not to take 
offsite training or rejected the certifications they obtained through 
offsite training.    
 receive reimbursement for excess time taken, does not 
make the change insubstantial.  See, e.g., 
Ivy Steel & 

Wire
, 346 NLRB 404
, 419 (2006) (ﬁThe fact that the 
unilateral change . . . may have affected only one unit 

employee, and not other members of the bargaining unit, 

does [not] render the change inconsequential or insu
b-stantial.ﬂ).
 In addition, changes that impair employee cho
ice or 
discretion related to employment benefits are material, 

substantial, and significant.  See 
Caterpillar, Inc.
, 355 
NLRB 521, 523 (2010); 
Flambeau Airmold Corp.
, 334 
NLRB at 166.  Here, the Respondent discontinued the 

onsite, instructor
 led training t
hat some of its employees 
preferred and replaced it with a computerized program.
11     In sum, we find that the Respondent violated Section 
8(a)(5) and (1) of the Act by unilaterally implementing 

the HeartCode policy to replace its onsite, instructor
 led 
training with the online program, and by limiting the 
number of hours that employees were paid for comple
t-
ing the program. 
 AMENDED 
CONCLUSIONS OF 
LAW Insert the following paragraph and renumber the su
b-sequent paragraph. 
 ﬁ5.  The Respondent violated Sectio
n 8(a)(5) and (1) 
of the Act by unilaterally implementing its HeartCode 

policy to replace onsite, instructor
 led training with the 
online training program, and by limiting the number of 
hours that employees could be paid for completing the 
program.ﬂ
 AMENDE
D REMEDY
 Having found that the Respondent violated Section 
8(a)(5) and (1) 
of the Act 
by implementing the 
HeartCode policy without affording the Union prior n
o-tice and an opportunity to bargain, we shall order the 
Respondent to cease and desist, to give th
e Union notice 
11  We disagree with our colleague that this change was not material, 
substantial, and significant.  Onsite, instructor
 led training and onl
ine, 
self
 directed computer training are significantly different formats and 
their effectiveness will vary depending on the learning styles of ind
i-vidual employees. 
 For example, RN Mark Ziemerman testified that 
HeartCode training requires computer skills 
beyond those normally 
required in the workplace and that even he, a former onsite training 
instructor, had difficulty completing the HeartCode training.
 Member Johnson would not find that the General Counsel has pro
v-
en the substitution of a computerized tr
aining program for live instru
c-tor
 led training, without more, constituted a material, substantial, and 
significant change triggering the statutory duty to bargain.  This is no 

difference in impact upon employees, in essence, than simply switching 
individu
al instructors, with different teaching styles and different teac
h-
ing foci.  That kind of minutiae is not properly characterized as a 
change that triggers bargaining. 
 He would therefore find that the R
e-spondent violated Sec. 8(a)(5) by unilaterally implem
enting the 
HeartCode policy 
because
 it included the reimbursement limitation. 
                                                                                                     BARSTOW COMMUNITY HO
SPITAL
 355 and an opportunity to bargain prior to implementing any 
unilateral changes, and, upon request by the Union, to 

rescind the HeartCode policy and restore the status quo 
ante.  In addition, we shall order the Respondent to make 
whole affected e
mployees for any loss of wages and ot
h-er benefits they may have suffered as a result of the R
e-spondent™s unlawful unilateral changes
.  The make
-whole remedy shall be computed
 in accordance with 
Ogle Protection Service
, 183 NLRB 682 (1970), enfd. 
444 F.2d 5
02 (6th Cir. 1971), with interest at the rate 
prescribed in 
New Horizons
 for the Retarded
, 283 NLRB 
1173 (1987), compounded daily as prescribed in 
Ken-tucky River Medical Center
, 356 NLRB 
6 (2010).  Fu
r-ther, 
we shall order 
the Respondent 
to compensate a
f-fec
ted employees for any adverse tax consequences of 
receiving a lump
-sum backpay award and file a report 
with the Social Security Administration allocating the 

backpay award to the appropriate calendar quarters for 
each employee.  
Don Chavas, LLC d/b/a 
Torti
llas Don 
Chavas,
 361 NLRB 
101 (2014).  
 The Union has requested three additional remedies: (1) 
a public notice reading, (2) an award of its litigation e
x-penses, and (3) an award of its negotiation expenses.  We 
find that the Union has not demonstrated that
 a notice 
reading is needed to remedy the effects of the Respon
d-ent™s unfair labor practices.  See 
Alstyle Apparel
, 351 
NLRB 1287, 1288 (2007).  We also reject the Union™s 
request for litigation expenses because the defenses 
raised by the Respondent, altho
ugh without merit, were 
not entirely frivolous.  See, e.g., 
Waterbury Hotel Ma
n-agement LLC
, 333 NLRB 482, 482 fn. 4 (2001), enfd. 
314 F.3d 645 (D.C. Cir. 2003).
 However, having considered the evidence of the R
e-spondent™s approach to collective bargaining, 
we find 
that an award of negotiation expenses is necessary to 

remedy the detrimental effect the Respondent™s unlawful 
conduct has had on the bargaining process.
  In 
Frontier 
Hotel & Casino
, 318 NLRB 857, 859 (1995), enfd. in 
relevant part sub nom. 
Unbeliev
able, Inc. v. NLRB
, 118 
F.3d 795 (D.C. Cir. 1997), the Board set forth the stan
d-ard for determining whether negotiation expenses should 

be awarded: ﬁIn cases of unusually aggravated misco
n-duct . . . where it may fairly be said that a respondent™s 

substanti
al unfair labor practices have infected the core 
of a bargaining process to such an extentﬂ that traditional 
remedies will not eliminate their effects, an award of 
negotiation expenses is warranted to ﬁmake the charging 
party whole for the resources that w
ere wasted because 
of the unlawful conduct, and to restore the economic 

strength that is necessary to ensure a return to the status 
quo ante at the bargaining table.ﬂ  The Board emphasized 
that this standard ﬁreflects the direct causal relationship 
between
 the respondent™s actions in bargaining and the 
charging party™s losses.ﬂ  Id.  
 In the present case, the record shows that the Respon
d-ent deliberately acted to prevent any meaningful progress 
during bargaining sessions.  For example, the Respon
d-ent refuse
d to provide any proposals or counterproposals 
during the first five bargaining sessions until it received a 
full set of proposals from the Union.  Only after the U
n-ion satisfied the Respondent™s unlawful demand for a full 
contract proposal did the Respond
ent proffer some pr
o-posals during the next three bargaining sessions, which 
occurred between October 17 and November 29.  At the 
next bargaining session, on December 28, however, the 
Respondent threatened to stop bargaining if the Union 
persisted in encour
aging employees™ use of the Union™s 
ADO form.  At a mediated bargaining session on January 
11, 2013, the Respondent refused to bargain further, e
r-roneously claiming that the use of the ADO forms caused 
the parties to be at impasse.  Thereafter, the Respond
ent 
adamantly and repeatedly refused to respond to the U
n-ion™s requests for future bargaining dates, despite the 
Union™s open invitation to discuss any matter, including 
the ADO forms.  
 We find that the Respondent™s misconduct infected the 
core of the bar
gaining process to such an extent that its 
effects cannot be eliminated by the application of our 

traditional remedy of an affirmative bargaining order.  In 
reaching that conclusion, we rely on the record evidence 
that the Respondent, by deliberately barga
ining in bad 

faith, directly caused the Union to waste its resources in 
futile bargaining.  See, e.g., 
Camelot Terrace
, 357 NLRB 
1934, 1937 
(2011) (awarding negotiation costs based on 
a direct causal relationship between employer™s actions 
in bargaining an
d the charging party™s losses); 
Regency 
Service Carts
, 345 NLRB 671, 676 (2005) (same).  See 
also 
Fallbrook Hospital
, 360 NLRB 
644, 645Œ646
 (2014).
12  In addition, we note that the Respondent™s 
deliberate refusal to bargain in good faith occurred in the 
critical postelection period when the Union, as a newly 
certified collective
-bargaining representative, was highly 
susceptible to unfair labor practices tending to undermine 
the employees™ support for the Union.  See, e.g., 
Ahearn 
v. Jackson Hospital Corp.
, 351 F.3d 226, 239 (6th Cir. 
2003); 
Arlook v. S. Lichtenberg & Co.
, 952 F.2d 367, 
373 (11th Cir. 1992).  In these circumstances, rei
m-bursement of the Union™s negotiation costs is necessary 
12  In 
Fallbrook
, as here, the Board awarded negotiation costs to the 
union because the respondent refused to provide proposals or counte
r-proposals for eight sessions, until the
 union had presented its full set of 
proposals; threatened to cease bargaining if the union persisted in e
n-
couraging employees to use its ADO form; and repeatedly refused to 
respond to the union™s request for future bargaining dates. 
                                                   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 356 to make the Union whole and to ensure a return to the 
status quo at 
the bargaining table.
13  Accordingly, we shall order the Respondent to rei
m-burse the Union for the expenses it incurred for the co
l-lective
-bargaining negotiations held from July 26, 2012, 
through January 11, 2013.  Such expenses may include, 
for example, r
easonable salaries, travel expenses, and per 
diems.  See, e.g., 
J.P. Stevens & Co.
, 239 NLRB 738, 
773 (1978), remanded on other grounds 623 F.2d 322 
(4th Cir. 1980), cert. denied 449 U.S. 1077 (1981).
 ORDER
 The National Labor Relations Board orders that th
e Respondent, Hospital of Barstow, Inc., d/b/a Barstow 

Community Hospital, Barstow, California, its officers, 
agents, successors, and assigns, shall
 1.  
Cease and desist from
 (a)  Failing and refusing to bargain in good faith with 
the Union, California Nur
ses Association/National Nur
s-es Organizing Committee (CNA/NNOC), AFL
ŒCIO, as 
the exclusive collective
-bargaining representative of the 
employees in the bargaining unit.
 13 We reject the Resp
ondent™s argument that an award of negotiation 
expenses is unwarranted here because its conduct was not as egregious 
as that of employers in 
Frontier Hotel & Casino, 
supra, and 
Harowe 
Servo Controls
, 250 NLRB 958 (1980), where the Board awarded 
negotiation
 expenses.  Although the Board in 
Frontier Hotel & Casino
 expressed its intention to ﬁrely[] on bargaining orders to remedy the 

vast majority of bad
-faith bargaining violations[,]ﬂ 318 NLRB at 859, it 
did not set the bar for an award of negotiating expense
s at the level of 
the misconduct in that case.  Nor did the Board in 
Harowe Servo Co
n-
trols 
set some threshold level of egregiousness that must be satisfied in 
order to conclude that an employer™s conduct infected the core of the 

bargaining process.  Rather
, our decisions, including those in 
Frontier 
Hotel & Casino
 and 
Harowe Servo Controls
, make clear that, in dete
r-mining whether to award negotiating expenses, we will consider each 
case on its own merits, evaluating the effect of the violation on the 
wronge
d party and the injury to the collective
-bargaining process.
 As in 
Fallbrook
, which involved a very similar pattern of bargai
n-
ing, Member Johnson would find that 
an award of negotiation expenses 
is not warranted, because the Respondent™s misconduct during 
this 
period was not so ﬁ
unusually aggravatedﬂ as to ﬁhave infected the core 
of [the] bargaining processﬂ 
as did the misconduct of the respondent in 
Frontier Hotel & Casino
, supra, and he would only extend the certific
a-tion year bargaining requirement by 6 
months, rather than the full year 
extension recommended by the judge and adopted by his colleagues.   
 (b)  Refusing to bargain collectively with the Union by 
failing and refusing to submit
 any proposals or counte
r-proposals until the Union submits all of its proposals.
 (c)  Refusing to bargain collectively with the Union by 
prematurely declaring impasse and refusing to bargain 
unless the Union stopped using the 
assignment 
despite 
objection f
orm.
 (d)  Changing terms and conditions of employment of 
unit employees without first notifying the Union and 
giving it an opportunity to bargain. 
 (e)  In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of t
he 
rights guaranteed them by Section 7 of the Act.
 2.  
Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a)  Bargain with the Union as the exclusive collective
-bargaining representative of the employees in the follo
w-ing appropriate unit concerning terms and conditions of 
employment and, if an understanding is reached, embody 
the understanding in a signed agreement:
  All full
-time, regular part
-time, and per diem registered 
nurses, including those who serve as relief c
harge nur
s-es, employed by the Respondent at its facility located at 

555 South Seventh Avenue, Barstow, California; e
x-cluding all other employees, managers, confidential 

employees, physicians, employees of outside registries 
and other agencies supplying lab
or to the Respondent, 
already represented employees, guards and supervisors 
as defined in the Act.
  (b)  Before implementing any changes in wages, hours, 
or other terms and conditions of employment of unit e
m-ployees, notify and on request, bargain with the
 Union.
 (c)  At the Union™s request, rescind the August 2, 2012 
HeartCode policy, which replaced the onsite, instructor
 led training with the online training, and restore the r
e-imbursement benefits for certification training that exis
t-ed before the unlawfu
l changes. 
 (d)  Make all affected unit employees whole for any 
losses suffered as a result of the unlawful changes, in the 
manner set forth in the amended remedy section of this 

decision.
 (e)  Compensate the affected employees for any a
d-verse tax conseque
nces of receiving a lump
-sum backpay 
award, and file a report with the Social Security Admi
n-istration allocating the backpay award to the appropriate 
calendar quarters for each employee. 
                                                    BARSTOW COMMUNITY HO
SPITAL
 357 (f)  Preserve and, within 14 days of a request or such 
additional t
ime as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, includi
ng an ele
c-tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
 (g)  Reimburse the Union for the expenses it incurred 
for the collective
-bargaining negotiations held from Ju
ly 
26, 2012
, through January 11, 2013.
 (h)  Within 14 days after service by the Region, post at 
its Barstow, California facility copies of the attached 
notice marked ﬁAppendix.ﬂ
14  Copies of the notice, on 
forms provided by the Regional Director for Region
 31, 
after being signed by the Respondent™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places, 
including all places where notices to employees are cu
s-
tomarily posted.  In addition to p
hysical posting of paper 
notices, notices shall be distributed electronically, such 
as by email, posting on an intranet or an internet site, 
and/or other electronic means, if the Respondent custo
m-arily communicates with its employees by such means.  

Reason
able steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material.  If the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent shall duplic
ate and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the R
e-spondent at any time since July 26, 2012.
 (i)  Within 21 days after service by the Region, file 
with the Regional Director for Region 31 
a sworn certif
i-cation of a responsible official on a form provided by the 

Region attesting to the steps that the Respondent has 
taken to comply.
 IT IS FURTHER ORDERED
 that the certification of the 
Union issued by the Board on June 29, 2012, is extended 

for
 a  period 
 of 
 1  year 
 commencing 
 from 
 the date on 
 14 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Re
lations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 which the Respondent begins to bargain in good faith 
with the Union.
 APPENDIX
 NOTICE T
O EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The 
National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
  FEDERAL LAW GIVES YOU THE RIGHT TO 
  Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act to
gether with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to bargain in good faith 
with the Union, California Nurses Association/National 

Nurses Organizing Committee 
(CNA/NNOC), AFL
ŒCIO, as the exclusive collective
-bargaining represent
a-tive of our employees in the bargaining unit.
 WE WILL NOT
 refuse to bargain collectively with the 
Union by failing and refusing to submit any proposals or 
counterproposals until the Unio
n submits all of its co
n-tract proposals. 
 WE WILL NOT
 refuse to bargain collectively with the 
Union by prematurely declaring impasse and refusing to 
bargain unless the Union stops using the 
assignment 
de-spite 
objection form.
 WE WILL NOT
 change terms and co
nditions of your 
employment without first notifying the Union and giving 
it an opportunity to bargain.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

listed above.
 WE WILL 
bargain with the Un
ion, as the exclusive co
l-lective
-bargaining representative of our employees in the 
following appropriate unit concerning terms and cond
i-tions of employment and, if an understanding is reached, 

embody the understanding in a signed agreement:
  All full
-time,
 regular part
-time, and per diem registered 
nurses, including those who serve as relief charge nur
s-es, employed by us at our facility located at 555 South 

Seventh Avenue, Barstow, California; excluding all 

other employees, managers, confidential employees,
 physicians, employees of outside registries and other 
agencies supplying labor to us, already represented 
                                                  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 358 employees, guards and supervisors as defined in the 
Act.
  WE WILL
, before implementing any changes in your 
wages, hours, or other terms and condition
s of emplo
y-ment, notify and on request, bargain with the Union.
 WE WILL
, at the Union™s request, rescind the August 2, 
2012 HeartCode policy, which replaced the onsite, i
n-structor
 led training with online training, and restore the 
reimbursement benefits 
for certification training that e
x-isted before our unlawful changes.
 WE WILL 
make all affected unit employees whole, with 
interest, for any losses suffered by them as a result of our 
unlawful unilateral changes.
 WE WILL 
compensate all unit employees advers
ely a
f-fected for any adverse tax consequences of receiving a 
lump
-sum backpay award, and 
WE WILL 
file a report with 
the Social Security Administration allocating the bac
k-pay award to the appropriate calendar quarters for each 

employee. 
 WE WILL 
reimburse t
he Union for the expenses it i
n-curred for the collective
-bargaining negotiations held 
from July 26, 2012
, through January 11, 2013.
 HOSPITAL
 OF BARSTOW,
 INC.
 D/B/A 
BARSTOW
 COMMUNITY
 HOSPITAL
  The Board™s decision can be found at 
www.nlrb.gov/case/31
ŒCAŒ090049
 or by using the QR 
code below.  Alternatively, you can obtain a copy of the 
decision from the Executive Secretary, National Labor R
e-lations Board, 1099 14th Street, N.W., Washington, D.C. 
20570, or 
by calling (202) 273
-1940.    Juan Carlos Gonzalez,
 Esq
., 
for the General Counsel. 
 Don T. Carmody
 Esq
, and 
Carmen M. DiRienzo
, Esq., 
for the 
Respondent.
 Micah Berul, Nicole Daro
 and 
M. Jane Lawhon
, Esqs.
 for the 
Union.
 DECISION
 STATEMENT OF THE 
CASE
 JAY 
R. POLLACK
, Administrative Law Judge. I heard this 
case in trial at Barstow, Cal
ifornia, on June 18
Œ20, 2013
, and at 
San Francisco, California, on June 27, 2013. On September 26, 
2012
, California Nurses Association/National
 Nurses Organi
z-ing Committee (CNA
/NNOC), AFL
ŒCIO 
(the Uni
on) filed the 
charge in Case 31
ŒCAŒ090049 alleging that Hospital of 
Barstow, Inc., d/b/a Barstow Community Hospital (Respon
d-ent) committed certain violations of Section 8(a)(5) and (1) of 
the National Labor Relations Act (the Act). 
On October 
19, 
2012
, the charge was amended.  On December 27
, 2012, the 
Acting Regional Director for Region 31 of the National Labor 
Relations Board (the Board) issued a complaint and notice of 
hearing against Respondent, alleging that Respondent violated 
Section 8(a)(5) and (1) of the Act. Respondent filed a timely 
answer to the complaint, denying
 all wrongdoing. 
On January
 10, 2013
, the Un
ion filed the charge in Case 31
ŒCAŒ096140 against Respondent.  On April 30, 2013
, the R
e-gional Director issued a conso
lidated complaint against R
e-spondent.  Respondent filed a timely answer to the complaint, 
denying all wrongdoing. 
 The parties have been afforded full opportunity to appear, to 
introduce relevant evidence, to examine and cross
-examine 
witnesses, and to fil
e briefs.  Upon the entire record, from my 

observation of the demeanor of the witnesses, and having co
n-sidered the posthearing briefs of the parties, I make the follo
w-ing.
 FINDINGS OF 
FACT
 I. JURISDICTION
 The Respondent 
is a 
corporation, with an office and
 principal 
place of business in Barstow, California, has been engaged in 
the operation of a hospital providing medical care. In the 
12 months prior to the issuance of the complaint, Respondent, in 
conducting its business operations, derived gross revenues 
in 

excess of $250,000.  Further, Respondent received goods and 
services valued in excess of $5
000 directly from points outside 
the State of California.  Accordingly, Respondent admits and I 
find that Respondent is an employer engaged in commerce 

within the
 meaning of Section 2(2), (6), and (7) of the Act.
 The Respondent admits and I find that the Union is a labor 
organization within the meaning of Section 2(5) of the Act.
 II. ALLEGED UNFAIR LABOR
 PRACTICES
 Respondent operates an acute care hospital in Barst
ow, Cal
i-fornia.  The Union was certified to represent the following ba
r-gaining unit on June 29, 2012
  All full time, and part
-time, and per diem Registered Nurses, 
including those who serve as relief charge nurses, employed 
by the Respondent at its 555 Sou
th Seventh Avenue, Barstow, 
California facility; excluding all other employees, managers, 
confidential employees, physicians, employees of outside re
g-istries, and other agencies supplying labor to the Respondent, 
already represented employees, guards and s
upervisors as d
e-
fined in the Act, as amended.
  Respondent has a policy entitled 
ﬁEvent and Government 
Reporting
ﬂ which ensures policies are in place to improve p
a-tient care and safety.  Pursuant to that policy, employees are 

instructed to fill out an event
 report form, also referred to as an 
incident report, if something noteworthy occurs on their shift.  
Employees are trained on the policy and the event reporting 
system.
   BARSTOW COMMUNITY HO
SPITAL
 359 If a nurse believes staffing is inadequate, pursuant to the 
event and government repor
ting policy, he or she is to raise the 
concern with the charge nurse and then move up the chain of 
command if the matter is not resolved.  With regard to patient 
safety, nurses fill out a form of acuity each night.  Respondent
™s event report form cannot be
 discovered in a medical malpra
c-tice suit or by the public
. The Union has created an 
ﬁassignment despite objection
ﬂ (ADO) form upon which nurses can document assignments or 
situations they feel are not safe for the patient or may compr
o-mise the nurse
™s lic
ense.  The Union provided the form to R
e-spondent
™s nurses shortly after the election.  Before filling out 
the ADO form, the nurse must first verbally notify her superv
i-sor about the issue and give her a chance to address the issue.  

Once filled out, the nu
rse gives a copy of the form to her ma
n-ager and a copy to the Union.  There is a line on the form for 

the supervisor
™s response.  The Union instructed the employees 
to also follow Respondent
™s policy.  The ADO form is not pr
o-tected from discovery.
 Pursuant
 to an agreement prior to the Union
™s certification, 
the parties had agreed on some issues including retirement be
n-
efits, union security and recognition.  These provisions were 

prenegotiated before the election as to what the parties would 
agree to if the 
nurses selected the Union as their representative.  
The parties never executed this preelection agreement.  The 
agreement also provided for arbitration of all disputes.
 The parties first met for bargaining on July 16, 2012.  The 
meeting was introductory an
d took place at the hospital.  The 
Union was represented by Stephen Mathews and three bargai
n-ing unit nurses.  Respondent was represented by Don Carmody, 
attorney, and hospital administrator Jan Ellis
.  Mathews submi
t-ted an information request and the part
ies scheduled three dates 
for bargaining.  During this meeting, Carmody stated that the 
Union needed to stop using the ADO forms.  Mathews stated 
that the nurses would follow the Respondent
™s internal proc
e-dure as well as filling out the ADO forms.
 On July
 26, 2012, the parties met for bargaining.  The Union 
presented its proposed contract with all its proposals except 

wages.  Carmody stated he would not give any proposals or 
counter proposals until the Union provided all of its proposals.  
Mathews responde
d that Respondent was required to bargain 
and that its refusal to offer proposal
s or counterproposals was 
bad
-faith bargaining.  Carmody responded that he had always 
bargained in this manner and was not going to change.  R
e-spondent did not
 offer any propos
als or counter
proposals.
 On August 1, the parties again met for bargaining.  Pursuant 
to the precertification unsigned agreement, the parties tentativ
e-ly agreed to articles of the Union
™s proposed contract regarding 
recognition, union security and 
retirement benefits. Carmody 
again stated that he would make no
 proposals or counter
pro-posals until the Union submitted all its proposals including its 
wage proposal.  Mathews responded that Carmody was not 
bargaining in good faith.  Carmody ended the meet
ing stating 
that he would make no responses until he obtained all of the 
Union
™s proposals.
 On August 15, the parties again met for bargaining.  The pa
r-ties discussed the 
union information requests.  Mathews pr
e-sented a document to show that ADO forms were
 used at the 
hospital in Watsonville, California.  Carmody responded that it 
did not matter what occurred at other hospitals, Respondent 
would not accept the ADO forms.  The meeting ended with 
Carmody refusi
ng to make proposals or counter
proposals until 
he received the Union
™s wage proposal.
 During the last week of August, the Union learned that R
e-spondent had changed its policy on how nurses could obtain 

training for their required certifications in basic life support, 
advanced cardiac life support
, and pe
diatric advance life su
p-port which must be renewed every 2 years.  In fact, Respondent 
had made these changes in April, prior to the Union
™s election 
as bargaining representative.
 On September 13, the parties again met for bargaining.  The 
Union submitted 
a proposal to allow nurses to obtain their cert
i-fication at any American Heart Association approved facility.  

Carmody said he was unable to contact Respondent
™s officials 
for an answer.  Mathews asked for proposals or counterpr
o-posals.  Carmody again resp
onded that he would make no pr
o-posals or counter
proposals until he had the Union
™s full co
n-tract proposal.
 On September 26, the Union submitted its wage proposal to 
Jan Ellis.  Carmody was not able to be present for this meeting.  
Ellis accepted the Union
™s proposal but stated that she had no 
authority to bargain at that time.  Mathews stated that 
the Un
ion 
wanted proposals or counter
proposals.  Ellis stated that she was 
there only to receive the wage proposal.
 The parties next met on October 17, Mathews ag
ain reques
t-ed proposals and counter
proposals.  Carmody discussed the 
Union
™s proposals for approximately 2 hours.  Carmody said he 
would provide written counterproposals on a number of articles 
ﬁat some point.
ﬂ  Later that day
, Carmody emailed to Mathews 
a grievance and arbitration proposal and a no strike/no lockout 
proposal.  
 Mathews opened the November 8 session by requesting R
e-sponden
t to make proposals and counter
proposals.  Respondent 
caucused and then returned with four written proposals on pos
t-ing 
and filling vacancies, sick leave, vacations
, and weekend 
rotation.
 After a second caucus, Carmody offered four counterpr
o-posals on discharge and discipline, in
-service and education, 
probation, and personnel records and evaluation.  After a third 
caucus, 
Carmody presented three proposals on hours of work 
and overtime, holidays, and employee classifications.  After a 
fourth caucus, Carmody offered two proposals covering no
n-discrimination and contract duration, and later provided pr
o-posals on management righ
ts and the preamble,  Carmody en
d-ed the meeting by stating he would offer six more written pr
o-posals at the next session.
 At a bargaining session on November 14, the parties ba
r-gained about severability and employee classifications.  They 
also bargained ab
out hours of work and overtime, weekend 
rotations, and posting and filling vacancies.
 On November 29, the parties negotiated over leaves of a
b-sence and evaluations and warnings.  The parties also negotia
t-ed over nondiscrimination, preamble, severability
, and general 
provisions.  Carmody proposed the next session be scheduled 
for January and the Union objected.  The parties finally agreed 
to meet on December 28.
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 360 At the December 28 meeting, 
the Union 
requested info
r-mation about the pension plan and the partie
s discussed that 
subject.  Carmody stated that the parties were at impasse over 
the use of the ADO forms.  Mathews insisted that the parties 
were not at impasse.  Carmody stated that the parties were at 

impasse on the ADO form and therefore were at impasse
 over 
every issue.
 Carmody stated that the parties needed a mediator.  Mathews 
denied the parties were at impasse but said he would not oppose 
mediation.
 On December 28 and 31, Mathews sent Carmody emails 
sta
ting that the parties were not at impasse and th
at the Union 
was willing to bargain over the issue of the ADO forms.  
Mathews stated that while there was no impasse, the Union 
would agree to the assistance of a federal mediator.
 On January 11, 2013, the parties met with a federal mediator.  
The mediator
 shuttled back and forth between the parties who 
were in separate rooms.  The mediator told the 
union side that 
Carmody took the position that the parties were at impasse over 
the use of the ADO forms and, therefore, were at impasse over 
everything.  Mathe
ws insisted the parties were not an impasse.
 On January 14, 16, and 21, 2013, Mathews sent emails to 
Carmody requesting bargaining.  However, Carmody did not 
respond.  The parties did not meet again after the session with 
the federal mediator.
 Respondent
™s Defense
 Respondent claims the existence of 
ﬁan ad hoc
ﬂ agreement 
between the Union and Respondent
™s parent corporation that 
requires all disputes be submitted to mandatory arbitration.  

Thus, Respondent argues that this case should be deferred to 
arbitrat
ion. 
 Further, Respondent contends that the parties were 
at impasse when it refused to bargain.  Respondent contends 
that it could lawfully request a full contract proposal before 

offering proposals of its own.  Respondent further contends that 
the merger 
of the Union with the National Union of Healthcare 
Workers created discontinuity of representation privileging a 
refusal to bargain.
 III. ANALYSIS AND CONCLUS
IONS
 A. 
The Respondent Was Obligated to Bargain
 Section 8(a)(5) and 8(d) of the Act obligates part
ies to 
ﬁcon-fer in good faith with respect to wages, hours and other terms 
and conditions of employment.
ﬂ  NLRB v. Wooster Division of 
Borg
-Warner Corp.,
 356 
U.S. 342, 344 (1958).  The good
-faith 
requirement means that a party may not 
ﬁnegotiate
ﬂ with a 
clo
sed mind or decline to negotiate on a mandatory subject with 
a closed mind or decline to negotiate on a mandatory bargai
n-ing subject.  
ﬁWhile Congress did not compel agreement b
e-tween employers and bargaining representatives, it did require 
collective barg
aining in the hope that agreements would result.
ﬂ  NLRB v
. Truitt Mfg. Co., 
351 U.S. 149, 152 (1956).  Sincere 
effort to reach common g
round is of the essence of good
-faith 
bargaining.  
NLRB v. Montgomery Ward & Co., 
133 F.2d 676, 

686 (9
th Cir
. 1943
); NLRB
 v. Reed & Prince M
fg.
 Co., 118 F. 
2d 874, 885 (1
st Cir. 1941)
, cert. denied 313 U.S. 595 (1941).  
 The quantity or length of bargaining does not establish or 
equate with good
-faith bargaining.  
NLRB v. American National 
Insurance Co.,
 343 U.S. 395, 404 (1
952).  The Board will co
n-sider the 
ﬁtotality of the conduct
ﬂ in assessing whether bargai
n-ing was done in good faith.  
NLRB v. Suffield Academy, 
322 
F.2d 196 (2d Cir. 2003).
 During the bargaining from July to October, Carmody r
e-fuse
d to offer proposals or c
ounter
proposals until the Union 
supplemented its bargaining proposals with its economic pr
o-posals.  In 
MRA
 Associates, Inc.
, 245 NLRB 676, 677 (1979)
, the Board found that the failure to submit any proposals over 
the course of three bargaining sessions was
 evidence of 
ﬁbasic 
intransigence
ﬂ on the employer
™s part designed to undermine 
the union
™s efforts to negotiate a contract.  In 
NLRB v. Arkansas 
Rice Growers Co
-Op Assn., 
400 F.2d 565, 568 (8
th Cir.
 1968)
, the c
ourt found that the si
ngle refusal to offer 
a counter
proposal 
to the union
™s proposal regarding dues collection wa
s not a per 
se violation.  The c
ourt enforced the Board
™s order stating in 
relevant part, 
ﬁAlthough as the Company suggests, it may not 
be bound to make counter proposals, nevertheless, 
evidence of 
its failure to do so may be weighed with all other circumstances 
in considering good faith.
ﬂ Respondent refused to bargain unless the Union agreed to 
stop using the ADO forms.  Respondent declared impasse over 
the Union
™s use of the ADO forms. 
 The Union made no pr
o-posals for use of the ADO forms and denied an impasse exis
t-ed.  The Union expressed a willingness to bargain over the 
form or patient safety issues
.  The Union never instructed nur
s-es to bypass the Respondent
™s procedures.  Rather the
 Union 
instructed the nurses to follow Respondent
™s policies in add
i-tion to using the ADO forms. 
 In none of the bargaining se
s-sions, did either party make a proposal regarding the use of 
ADO forms, nor did they bargain over them.  
 The Board considers neg
otiations to be in progress, and thus 
will find no genuine impasse to exist, until the parties are wa
r-ranted in assuming that further bargaining would be futile or 

that there is 
ﬁno realistic possibility that continuation of discu
s-sion. . . . would be frui
tful.
ﬂ  Saint
-Gobain Abrasives, Inc.,
 343 
NLRB 542, 
556 (2004).
 The existence of impasse is a factual determination that d
e-pends on a variety of factors, including the contemporaneous 
understanding of the parties as to the state of negotiations, the 
good f
aith of the parties, the importance of the disputed issues, 
the parties
™ bargaining history, and the length of their negoti
a-tions.  
Taft Broadcasting Co.,
 163 NLRB 475, 478 (1967).
 Section 8(a)(5) prohibits a party
™s insistence upon a permi
s-sible subject a
s a condition precedent to entering an agreement 
and precludes a 
good
-faith impasse.  
Borg
-Warner Corp., 
356 
U.S. 342 at 347
Œ349 (1958).  Here, the Union continually o
f-fered to bargain about the proposals of the parties, as well as 

the ADO form.  
Respondent unlawfully refused to bargain u
n-less the Union ceased using the ADO forms.  While Respon
d-ent could lawfully refuse to accept the ADO forms, it could not 

condition bargaining on the Union
™s abandonment of the ADO 
forms.
 In this case, the Union ar
gued that the parties were not at i
m-passe.  It is not sufficient for a finding of i
mpasse to simply 
show that the e
mployer had lost patience with the Union.  I
m-passe requires a deadlock.  As the Board stated in 
Powell Ele
c-trical Mfg.
 Co., 287 NLRB 969, 973
 (1987):
   BARSTOW COMMUNITY HO
SPITAL
 361  That there was no impasse when the Company declared is not 
to suggest that if the parties continued their sluggish bargai
n-ing indefinitely there would have been agreement on a new 
contract.  Such a finding is not needed, nor could it be made 
with
out extra
-record speculation, to find on this record that 
when the Company declared an impasse there was not one, 

even as far apart as the parties were.  They had most of their 
work ahead of them, and judging by the opening sessions 

clearly had different g
oals in mind for a contract.  Whether 
their differences ever would have been resolved cannot be 
known; but that is the nature of the process.  It is for the pa
r-ties through earnest, strenuous, tedious, frustrating and hard 
bargaining to solve their mutual 
problem
Šgetting a co
n-tract
Štogether, not to quit the table and take a separate path.
  Accordingly, I find that the parties were not at impasse when 
Respondent declared an impasse and refused to bargain unless 

the Union ceased using ADO forms.
 B. 
Affiliation with National Union of Healthcare Workers
 The National Union of Healthcare Workers affiliated with 
the Union effective January 1, 2013.  Under the affiliation the 

two unions provide support to each other but each remains 
autonomous.  The r
ecord
 shows that Union lent NUHW
 over $1 
million per month from January through April 2013.  There is 
no evidence of any changes in the operations of the Union since 
the merger.  
 As the party asserting lack of continuity of representation, 
the Respondent has t
he burden of proof.  
Sullivan Bros
. Prin
t-ers, 
317 NLRB 561, 562 (1995). 
 In the context of an affili
a-tion, the Respondent must 
ﬁdemonstrate that the affiliation 
resulted in changes that were sufficiently dramatic to alter the 
identity of the association, a
nd thus, the substitution of an e
n-tirely different union as the employees
™ representative.
ﬂ  CPS 
Chemical Co.,
 324 NLRB 1018, 1020 (1997).
 The only factor the Respondent can rely on is the change in 
the Union
™s finances.  I find that Respondent has not met
 its 
burden of proof on this issue.  The affiliation has not changed 
the Union
™s leadership, the manner in which it represents e
m-ployees, or its day
-to-day operations. 
 The Union operates as an 
autonomous entity before and after the affiliation.
 C. 
There i
s no 
Agreement to 
Arbitrate this 
Dispute
 Respondent contends that the Board should defer to arbitr
a-tion.  The Board has found deferral appropriate in instances 

where (1) the dispute arose within the confines of a long and 
productive bargaining relationship
; (2) there is no claim of 
employer animosity to the employees
™ exercise of protected 
statutory rights; (3) the collective
-bargaining agreement
™s arb
i-tration provision envisions a broad range of disputes; (4) the 
arbitration clause clearly encompasses the 
dispute at issue; (5) 
the employer indicates a willingness to utilize arbitration to 

resolve the dispute; and (6) the dispute is eminently well suited 
to such resolution.  
Collyer Insulated Wire Co., 
192 NLRB 837 
(1971); 
United Technologies Corp., 
268 NLRB
 557, 558 
(1984).
 Here the agreement to arbitrate was never signed by the pa
r-ties
.  There has been no collective
-bargaining relationship b
e-tween the parties.  As there is no agreement between the pa
r-
ties, I cannot find an arbitration clause or an agreement
 to arb
i-trate.  Accordingly, I find deferral to arbitration to be inappr
o-priate.
 CONCLUSIONS OF 
LAW 1. 
 Respondent is an employer engaged in commerce and in a 
business affecting commerce within the meaning of Section 
2(6) and (7) of the Act.
 2. 
 The Union 
is a labor organization within the meaning of 
Section 2(5) of the Act.
 3. 
 Respondent violated Section 8(a)(5) and (1) of the Act by 
refusin
g to offer proposals or counter
proposals until the Union 
offered a full contract proposal. 
 4. 
 Respondent violated 
Section 8(a)(5) and (1) by declaring 
impasse and refusing to bargain unless the Union ceased using 

ADO forms.  
 5. 
 Deferral to arbitration would be inappropriate in this case.
 6. 
 Respondent
™s conduct above are unfair labor practices a
f-fecting commerce wi
thin the meaning of Section 2(6) and (7) of 
the Act.  
 REMEDY
 Having found Respondent engaged in certain unfair labor 
practices, I shall recommend that it be ordered to cease and 
desist therefrom and take certain affirmative action to effect
u-ate the purpos
es and policies of the Act.  
Accordingly, I shall 
order Respondent to resume collective bargaining with the 
Union.  I shall order that the certification year be construed as 
beginning the date the Respondent begins to bargain in good
 faith with the Union pursuant 
to Mar
-Jac Poultry
, 136 NLRB 
785 (1962)
.  [Recommended order omitted from publication.]
   